Citation Nr: 0413977	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for low back 
disability, to include post-operative degenerative disk 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from November 9, 1976, to December 13, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for a right 
knee disability was originally denied by the Board in October 
2002.  At the same time, the Board determined that additional 
evidentiary development was required for the low back claim.  
The appellant appealed the Board's October 2002 denial of 
service connection for the right knee to the United States 
Court of Appeals for Veterans Claims (the "Court").  In a 
June 2003 Order, the Court vacated the October 2002 Board 
decision and remanded the issue of entitlement to service 
connection for right knee disability back to the Board.  In 
October 2003, the Board remanded the issues on appeal to the 
RO for additional evidentiary development and to correct 
procedural deficiencies.  

The issue of entitlement to service connection for right knee 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.




FINDINGS OF FACT

1.  The inservice low back symptomatology was acute and 
transitory in nature and not indicative of chronic low back 
disability.  

2.  The veteran's current chronic low back disability was not 
manifested during his active duty service and is not 
otherwise related to such service.


CONCLUSION OF LAW

Low back disability, to include degenerative disk disease of 
the lumbosacral spine, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a December 2003 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 2000 prior to November 
9, 2000, the date the VCAA was enacted.  The Board finds, 
however, that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

In the present case, a substantially complete application for 
service connection was received in August 1999.  Thereafter, 
in a rating decision dated in March 2000, the claims were 
denied.  Only after that rating action was promulgated did 
the AOJ, in December 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the re-
transfer and re-certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the AOJ and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation to the extent possible.  The record in 
this case includes service medical records, VA, private and 
Social Security Administration medical records, reports of VA 
examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Service Connection Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
inapplicable in the veteran's case as he had served on active 
duty for less than 90 days.  38 C.F.R. § 3.307.  

Entitlement to service connection for Low Back Disability

Analysis

The veteran is claiming entitlement to service connection for 
a low back disability.  He has testified at a January 2001 RO 
hearing that he did not have any back problems prior to 
active duty service and that the disability began during boot 
camp.  He has alleged that it was due to marching and 
carrying heavy packs.  There is competent evidence of record 
demonstrating the current existence of a low back disability.  
The question on appeal turns on whether the currently 
existing low back disability is related to his brief period 
of active duty service.  

The service medical records reveal that the veteran sought 
treatment for low back complaints.  In November 1976, he 
complained of low back pain.  Physical examination revealed 
mild scoliosis of the lumbar spine and an otherwise normal 
examination.  The assessment was multiple muscle pain.  A 
separate clinical record dated the same month indicates that 
the veteran complained, in part, of low back pain.  The 
assessment was situational reaction.  However, in December 
1976, it was noted that the veteran had been physically 
examined and it was determined that he was physically 
qualified for discharge.  It was also noted that the veteran 
reported that there had been no significant change in his 
health since his initial naval entrance examination.  This 
notation leads the Board to believe the in-service back 
problem for which he sought treatment was acute and 
transitory.  

There is some medical evidence of record dated subsequent to 
the veteran's discharge which indicates that the veteran had 
reported that he had injured his back during boot camp in the 
Navy.  A June 1983 private clinical record indicates that the 
veteran reported he first became aware of his back problem in 
1977.  During boot camp, he experienced weakness in his legs.  
After discharge, he noted evolving discomfort through his 
back in conjunction with the existing weakness in the legs.  
Additionally, a January 2003 VA clinical record indicates 
that the veteran reported he injured his back while in the 
Navy in 1977.  

Other evidence of record, however, shows that the veteran 
reported that his back disability began after his active duty 
service.  The veteran informed the Social Security 
Administration that he had back problems since 1977.  It was 
noted that the veteran first complained of radiating back 
pain in 1977.  An April 1978 private hospitalization report 
indicates that the veteran was seeking treatment at that time 
after being involved in a motor vehicle accident the same 
month.  The pertinent diagnosis was acute cervical sprain.  A 
subsequent record dated the same month included a pertinet 
diagnoses of acute cervical and lumbosacral sprain.  Private 
treatment records dated in July 1978 show that the veteran 
sought treatment at that time for low back pain which had 
been present for three years.  There was no history of injury 
to the back noted.  X-rays revealed evidence of 
spondylolisthesis.  A lumbar spine fusion was performed.  A 
March 1982 letter from a private physician indicates that the 
veteran's initial back problem developed when he was in 
California and he underwent a laminectomy in 1978.  A 
November 1986 private hospitalization record indicates that 
the veteran had an on-the-job injury and subsequently 
developed spondylolisthesis.  A June 2000 letter from a 
private health care provider includes the notation that the 
veteran injured his back after he got out of the navy by 
carrying something heavy.  Because of the discrepancies in 
the veteran's reports of the etiology of his back disability, 
the Board has placed significantly reduced probative value on 
the veteran's self-reported medical history.  

The Board notes the veteran testified at a local RO hearing 
in January 2001, that he sought treatment for back problems 
shortly after his discharge from a Dr. M.  Significantly, the 
Board notes that Dr. M. wrote in a September 1986 letter that 
he had treated the veteran since 1978.  During the time in 
which the physician had been treating him, the veteran had 
been involved in three different motor vehicle accidents.  
The physician wrote that, following the first accident in 
1978, the veteran underwent surgical repair of 
spondylolisthesis and disc disease.  A review of this letter 
from Dr. M. leads the Board to believe that the veteran's low 
back symptoms in service were acute and transitory and that 
his current disability was due to post service back trauma.  

There is no competent medical evidence of record linking the 
currently existing back disability to active duty.  None of 
the medical records associated with the claims files include 
an opinion that the veteran's currently existing back 
disability was due to his active duty service.  There is 
competent medical evidence of record, however, demonstrating 
that the back disability was not due to the veteran's active 
duty service.  At the time of a January 2004 VA examination, 
the veteran denied having back problems prior to boot camp.  
He reported that while in boot camp, he experienced low back 
pain due to marching and carrying heavy packs.  He also 
reported being involved in a post-service on the job accident 
when he was blown off a truck, landing on his back after 
falling 50 feet.  The examiner noted that the veteran was a 
poor historian.  The diagnosis was failed back syndrome.  The 
examiner reported that he had extensively reviewed the claims 
files and was unable to find documentation that the veteran 
had a traumatic injury while in boot camp.  It was noted that 
the veteran was seen on one occasion for low back pain but 
denied traumatic injury.  It was also noted that the veteran 
certified he was in good health at the time of his discharge.  
The examiner reported that he was unable to find a 
relationship between the veteran's military service and his 
spinal stenosis and lumbar disk disease.  It was opined that 
it was unlikely that the veteran's back condition was the 
result of his boot camp training.  

The only evidence of record which links a currently existing 
low back disability to active duty is the veteran's own 
allegations and testimony.  As a layperson, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His allegations 
as to the etiology of his low back disability are therefore 
without probative value.  The record includes the January 
2004 medical opinion based on review of the claims file, 
including service records, and examination of the veteran.  
The examiner's opinion appears to be supported by a detailed 
rationale and there is no contrary medical opinion of record.  
The Board therefore finds the January 2004 opinion to be 
persuasive. 

In sum, the Board is compelled to find that the preponderance 
of the evidence is against a finding that the currently 
existing low back disability is related to the veteran's 
active duty service.  It follows there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this issue. 


ORDER

Service connection is not warranted for low back disability, 
to include post-operative degenerative disk disease of the 
lumbosacral spine.  To this extent, the appeal is denied.  


REMAND

The veteran is also claiming entitlement to service 
connection for right knee disability.  There is evidence of 
record suggesting that the veteran injured his right knee 
prior to his active duty service.  The report of the 
veteran's November 1976 entrance examination shows that scars 
of both knees were noted, but his lower extremities were 
clinically evaluated as normal.  

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

At the time of the March 2000 rating decision which gives 
rise to this appeal, as well as at the time of the October 
2002 Board decision vacated by the Court, the provisions of 
38 C.F.R. § 3.304(b) only required a finding that clear and 
unmistakable evidence showed that a injury or disease existed 
prior to service in order to rebut the presumption of 
soundness.  However, during the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

The RO has not considered the veteran's right knee disability 
claim in light of the above judicial decisions and VA General 
Counsel precedent opinion.  The Board therefore believes that 
it may not properly proceed with appellate review at this 
time. 

Accordingly, issue of entitlement to service connection for 
right knee disability is hereby REMANDED for the following 
actions:

After undertaking any additional 
development which the RO may deem 
necessary, it should review the record 
and consider the veteran's right knee 
disability claim in light of the guidance 
set forth in Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 
17 Vet.App. 261 (2003), VAOPGCPREC 3-2003 
(July 16, 2003) with regard to the 
presumption of soundness.  If the claim 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



